No. 99-41439
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 98-41439
                          Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

JUAN INFANTE,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. C-97-CR-235-4
                         --------------------
                            April 14, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Appellate counsel appointed to represent Juan Infante has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967), and Infante has filed a response in which he argues that

that there is no evidentiary basis for the district court’s

determination that he was responsible for over 3000 kilograms of

marijuana.     The record shows that the district court did not

clearly err in its determination of the relevant quantity of

drugs.   United States v. Edwards, 65 F.3d 430, 432 (5th Cir.

1995).   Our independent review of the record and briefs has

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41439
                               -2-

revealed no other nonfrivolous appellate issues.   Accordingly,

counsel is excused from further responsibilities herein, and the

appeal is dismissed.

     APPEAL DISMISSED; MOTION TO WITHDRAW GRANTED.